AMENDED AND RESTATED
PROMISSORY NOTE

March 31, 2008

FOR VALUE RECEIVED, GRUBB & ELLIS APARTMENT REIT, INC. (formerly known as NNN
Apartment REIT, Inc.), a Maryland corporation (the “Company”) hereby
unconditionally promises to pay to the order of WACHOVIA BANK, NATIONAL
ASSOCIATION, a national banking association (the “Lender”), at the office of
WACHOVIA BANK, located at One Wachovia Center, TW-16, 301 South College Street,
Charlotte, North Carolina 28288-0172, in lawful money of the United States and
in immediately available funds, on the dates required under that certain Loan
Agreement dated as of November 1, 2007 by and between the Company and the
Lender, as amended by that certain First Amendment to and Waiver of Loan
Agreement dated as of December 21, 2007 between the Company and the Lender and
by that certain Second Amendment to and Waiver of Loan Agreement of even date
herewith between the Company and the Lender (as so amended, and as the same may
be further amended, extended or replaced from time to time, the “Agreement” and
with the capitalized terms not otherwise defined herein used with the meanings
given such terms in the Agreement), a sum equal to the Aggregate Availability,
or such lesser amount as has been actually disbursed to the Company by the
Lender from time to time pursuant to the Agreement.

The Company further agrees to pay interest in like money and funds at the office
of the Lender referred to above, on the unpaid principal balance hereof from the
date advanced until paid in full on the dates and at the applicable rates set
forth in the Agreement. The holder of this Note is hereby authorized to record
the date and amount of each payment of principal and interest, and applicable
interest rates and other information with respect thereto, on the schedules
annexed to and constituting a part of this Note (or by any analogous method the
holder hereof may elect consistent with its customary practices) and any such
recordation shall, absent manifest error, constitute prima facie evidence of the
accuracy of the information so recorded; provided, however, that the failure to
make a notation or the inaccuracy of any notation shall not limit or otherwise
affect the obligations of the Company under the Note, the Agreement or any other
documents which may evidence or govern this indebtedness.

This Note is the Note referred to in, and is entitled to all the benefits of,
the Agreement. Reference is hereby made to the Agreement for rights and
obligations of payments and prepayment, Events of Default and the rights of
acceleration of the maturity hereof upon the occurrence of an Event of Default.

This Note is given in modification, replacement and restatement of, but not
extinguishment of the unpaid indebtedness evidenced by, that certain Promissory
Note in the principal amount of $10,000,000.00 dated as of November 1, 2007 and
made payable by the Company to the order of the Lender (the “Original Note”).
This Note modified and replaces, but does not repay said Original Note, and all
indebtedness formerly evidenced by said Original Note and unpaid on the date
hereof shall now be evidenced by this Note, and as of the date hereof, said
Original Note shall no longer evidence said outstanding indebtedness. This Note
shall not be considered to be a novation of said Original Note as this Note
evidences the same indebtedness and is secured by the same collateral.

This Note shall be governed by, and construed in accordance with, the laws of
the State of North Carolina, and is being executed by the duly authorized
officers of the Company as of the day and year first above written.

GRUBB & ELLIS APARTMENT REIT, INC.,
(formerly known as NNN Apartment REIT, Inc.), a
Maryland corporation

By: /s/ Gus G. Remppies
Name: Gus G. Remppies
Title: Chief Investment Officer


